         Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 1 of 17




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                                   )      Chapter 11
                                                         )
IGNITE RESTAURANT GROUP, INC., et al., 1                 )      Case No. 17-33550 (DRJ)
                                                         )
                 Debtors.                                )      (Jointly Administered)
                                                         )

         TWENTIETH OMNIBUS OBJECTION TO CLAIMS PURSUANT TO
       SECTION 502(B) OF THE BANKRUPTCY CODE AND RULE 3007 OF THE
     FEDERAL RULES OF BANKRUPTCY PROCEDURE SEEKING TO DISALLOW
                AND EXPUNGE CERTAIN NO LIABILITY CLAIMS
                        AS SET FORTH IN SCHEDULE 1

THIS IS AN OBJECTION TO YOUR CLAIM. THE OBJECTING PARTY IS ASKING THE
COURT TO DISALLOW THE CLAIM THAT YOU FILED IN THESE BANKRUPTCY
CASES. YOU SHOULD IMMEDIATELY CONTACT THE OBJECTING PARTY TO
RESOLVE THE DISPUTE. IF YOU DO NOT REACH AN AGREEMENT, YOU MUST
FILE A RESPONSE TO THIS OBJECTION AND SEND A COPY OF YOUR RESPONSE
TO THE OBJECTING PARTY WITHIN 30 DAYS AFTER THE OBJECTION WAS
SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE OBJECTION IS NOT
VALID. IF YOU DO NOT FILE A RESPONSE WITHIN 30 DAYS AFTER THE
OBJECTION WAS SERVED ON YOU, YOUR CLAIM MAY BE DISALLOWED
WITHOUT A HEARING.

A HEARING HAS BEEN SET ON THIS MATTER ON SEPTEMBER 24, 2019 AT 2:00 PM
(CENTRAL TIME) IN COURTROOM 400, 4TH FLOOR UNITED STATES BANKRUPTCY
COURT FOR THE SOUTHERN DISTRICT OF TEXAS, 515 RUSK STREET, HOUSTON,
TEXAS 77002.


THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE CERTAIN PROOFS OF
CLAIM. CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE THEIR
NAMES AND CLAIMS ON SCHEDULE 1 TO EXHIBIT A ATTACHED TO THIS
OBJECTION.

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group –
    RSC LLC (1791); Joe’s Crab Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107);
    BHTT Entertainment, LLC (9818); Ignite Restaurants – New Jersey, LLC (5907); Joe’s Crab
    Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne Arundel MD, LLC (9318); Brick House
    Development, LLC (2944); JCS Monmouth Mall – NJ, LLC (3509); JCS Development LLC
    (4235).



DMSLIBRARY01\34604169.v1
      Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 2 of 17



       Mark A. Roberts as the Trustee for the IRG Creditors Liquidation Trust (the “Liquidation

Trustee”) files this Twentieth Omnibus Objection to Claims Pursuant to Section 502(b) of the

Bankruptcy Code and Rule 3007 of the Federal Rules of Bankruptcy Procedure Seeking to

Disallow and Expunge Certain No Liability Claims as Set Forth in Schedule 1 (this

“Objection”). In support of this Objection, the Liquidation Trustee respectfully represents as

follows:

                                    Jurisdiction and Venue

       1.      This Court has jurisdiction over this case and this matter pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(B).

Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409(a).

       2.      The statutory predicates for the relief requested herein are Section 502(b) of Title

11 of the United States Code (“Bankruptcy Code”) and Rule 3007 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

                                      General Background

       3.      On June 6, 2017 (the “Petition Date”), each of the Debtors filed a voluntary

petition with the Court under chapter 11 of the Bankruptcy Code. The cases are being jointly

administered pursuant to Bankruptcy Rule 1015(b).

       4.      The factual background relating to the Debtors’ commencement of these cases is

set forth in detail in the Declaration of Jonathan Tibus in Support of Chapter 11 Petitions and

First Day Motions [Docket No. 4] filed on the Petition Date and incorporated herein by

reference.

       5.      On August 29, 2017, the Debtors closed the sale of substantially all of their assets.




                                                 2
      Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 3 of 17



       6.      On September 18, 2017, the Debtors filed: (a) the Debtors’ Joint Chapter 11 Plan

as of September 18, 2017 [Docket No. 708] (the “Plan”); and (b) the Disclosure Statement with

Respect to the Debtors’ Joint Chapter 11 Plan as of September 18, 2017 [Docket No. 709] (the

“Disclosure Statement”).

       7.      On September 19, 2017, the Court entered an order approving the Disclosure

Statement, authorizing the Debtors to solicit acceptances for the Plan, and setting the hearing on

the confirmation of the Plan for November 29, 2017.

       8.      On December 1, 2017, the Court entered its Findings of Fact, Conclusions of

Law, and Order Confirming the Debtors’ Joint Chapter 11 Plan as of September 18, 2017

[Docket No. 967] (the “Confirmation Order”).

       9.      The Effective Date occurred under the Plan on December 19, 2017.

       10.     Mark A. Roberts was appointed by the Bankruptcy Court as the Liquidation

Trustee in the Confirmation Order. The Confirmation Order provided also for the appointment

of Alan Carr as the GUC Trustee.

                              The Claims Reconciliation Process

       11.     On June 7, 2017, the Court established September 1, 2017 as the bar date for

filing claims against the Debtors held by non-governmental entities and December 3, 2017 as the

bar date for filing claims against the Debtors held by governmental entities [Docket No. 65].

       12.     On July 20, 2017, the Debtors filed their Schedules of Assets and Liabilities and

Statements of Financial Affairs.

       13.     On November 13, 2017, the Court entered the Order Approving Omnibus Claims

Objection Procedures and Filing of Substantive Omnibus Claims Objections [Docket No. 886],




                                                3
      Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 4 of 17



approving and establishing the Debtors’ proposed objection procedures (the “Objection

Procedures”). This Objection is filed in accordance with the Objection Procedures.

       14.     The Court established January 18, 2018 (i.e. 30 days after the Effective Date of

the Plan) as the bar date for filing administrative claims against the Debtors (the “Administrative

Claims Bar Date”).

       15.     To date, parties have filed over 1,500 proofs of claim against the Debtors. The

Liquidation Trustee and his advisors have been working diligently to review these proofs of

claim, including any supporting documentation filed together with any proof of claim.

       16.     Attached hereto as Exhibit B is the Declaration of Mark A. Roberts in Support of

the Twentieth Omnibus Objection to Claims Pursuant to Section 502(b) of the Bankruptcy Code

and Rule 3007 of the Federal Rules of Bankruptcy Procedure Seeking to Disallow and Expunge

Certain No Liability Claims as Set Forth in Schedule 1.

                                        Relief Requested

       17.     The Liquidation Trustee respectfully requests entry of an order, substantially in

the form attached hereto as Exhibit A (the “Order”) disallowing and expunging each claim

identified on Schedule 1 to the Order (collectively, the “No Liability Claims”) in its entirety

because neither the Debtors nor their estates have any liability for each No Liability Claim.

                                         Basis for Relief

       18.     Pursuant to Section 502(a) of the Bankruptcy Code, a filed proof of claim is

deemed allowed, unless a party in interest objects thereto. See 11 U.S.C. § 502(a). Section

502(b) of the Bankruptcy Code provides that “if such objection to a claim is made, the court,

after notice and a hearing, shall determine the amount of such claim . . . .” See 11 U.S.C.

§ 502(b). Bankruptcy Rule 3007 requires that an objection to a proof of claim be made in




                                                 4
      Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 5 of 17



writing, and that the claimant be provided with not less than thirty days’ notice of the hearing to

be held in respect of such objection. See Fed. R. Bankr. P. 3007(a). Objections of up to one

hundred claims may be joined in an omnibus objection if such objections are based on the

grounds that the claims should be disallowed, in whole or in part, for any of eight enumerated

reasons, including: (a) “they duplicate other claims”; (b) “they have been amended by

subsequently filed proofs of claim”; (c) “they were not timely filed”; (d) “they have been

satisfied or released during the case in accordance with the Code, the applicable rules, or a court

order”; and (e) “they are interests, rather than claims”. See Fed. R. Bankr. P. 3007(d)–(e).

       19.     Pursuant to the Objection Procedures, the Liquidation Trustee is authorized to file

omnibus objections to claims on grounds that such claims, in part or in whole: (a) are

inconsistent with the Debtors’ books and records; (b) fail to specify the asserted claim amount

(other than “unliquidated”); (c) seek recovery of amounts for which the Debtors are not liable;

(d) are incorrectly or improperly classified; (e) have been formally withdrawn by the claimant

through the filing of a pleading through the entry of a Court order indicating withdrawal of the

claim; (f) are filed against non-debtors or are filed against multiple Debtors; (g) fail to specify a

Debtor against whom the claim is asserted; (h) are disallowed pursuant to section 502 of the

Bankruptcy Code; or (i) fail to sufficiently specify the basis for the claim or provide sufficient

supporting documentation therefor. (Objection Procedures ¶ 1).

       20.     The Liquidation Trustee is in the process of reviewing all proofs of claim filed in

these cases and the Debtors’ books and records. As part of this review, the Liquidation Trustee

has determined that the neither the Debtors nor their estates have any liability for each claim

listed on Schedule 1 to Exhibit A. If the No Liability Claims are not disallowed and expunged,




                                                 5
      Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 6 of 17



the parties that filed these claims could receive recoveries to which they are not actually entitled.

(Roberts Decl. ¶ 7.)

       21.     Accordingly, the Liquidation Trustee respectfully requests that the Court disallow

and expunge each No Liability Claim in its entirety.

                                      Reservation of Rights

       22.     In the event that any of the No Liability Claims are not disallowed and expunged

on the grounds asserted herein, the Liquidation Trustee hereby reserves his rights to object to

such Proofs of Claim on any other grounds. Additionally, the Liquidation Trustee expressly

reserves the right to amend, modify, or supplement the objections asserted herein and to file

additional objections to the Proofs of Claim or any other claims that may be asserted against the

Debtors’ estates.

       23.     Nothing contained herein or any actions taken pursuant to such relief is intended

or should be construed as: (a) an admission as to the validity of any prepetition claim against a

Debtor entity; (b) a waiver of any party’s right to dispute any prepetition claim on any grounds;

(c) a promise or requirement to pay any prepetition claim; (d) an implication or admission that

any particular claim is of a type specified or defined in this Objection or any order granting the

relief requested by this Objection; (e) a request or authorization to assume any prepetition

agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; or (f) a waiver of

the Liquidation Trustee’s rights under the Bankruptcy Code or any other applicable law.

                                   Separate Contested Matter

       24.     To the extent that a response is filed regarding any No Liability Claim and the

Liquidation Trustee is unable to resolve any such response, each such No Liability Claim, and

the Objection as it pertains to such No Liability Claim, will constitute a separate contested matter




                                                 6
       Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 7 of 17



as contemplated by Bankruptcy Rule 9014. Further, the Liquidation Trustee requests that any

order entered by the Court regarding an objection or other reply asserted in response to this

Objection be deemed a separate order with respect to each proof of claim.

                                              Notice

       25.     Notice of this Objection has been given to: (a) all parties on the Master Service

List; and (b) the holders of the No Liability Claims. The Liquidation Trustee respectfully

submits that such notice is sufficient and proper under the circumstances and that no other or

further notice is required.

                                            Conclusion

       WHEREFORE, based upon the foregoing, the Liquidation Trustee respectfully requests

that the Court: (a) sustain this Objection; (b) enter an order substantially in the form of the order

attached hereto as Exhibit A sustaining this Objection and providing that the No Liability Claims

shall be disallowed and expunged; and (c) grant such other and further relief as the Court deems

just and proper.




                                                 7
     Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 8 of 17




Date: July 29, 2019                      Respectfully submitted,
      Houston, Texas
                                         KING & SPALDING LLP

                                         /s/ Edward Ripley
                                         Edward Ripley (Texas Bar No. 16935950)
                                         1100 Louisiana Street, Suite 4000
                                         Houston, Texas 77002
                                         Telephone: 713-751-3200
                                         Facsimile: 713-751-3290
                                         Email: ERipley@kslaw.com

                                         -and-

                                         Sarah R. Borders (admitted pro hac vice)
                                         Jeffrey R. Dutson (admitted pro hac vice)
                                         1180 Peachtree Street, NE
                                         Atlanta, Georgia 30309
                                         Telephone: 404-572-4600
                                         Email: SBorders@kslaw.com
                                                 JDutson@kslaw.com

                                         Counsel for the Liquidation Trustee




                                     8
Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 9 of 17



                           EXHIBIT A
        Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 10 of 17



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

In re:                                                 )       Chapter 11
                                                       )
IGNITE RESTAURANT GROUP, INC., et al., 1               )       Case No. 17-33550 (DRJ)
                                                       )
                 Debtors.                              )       (Jointly Administered)
                                                       )

          ORDER SUSTAINING TWENTIETH OMNIBUS OBJECTION TO
     CLAIMS PURSUANT TO SECTION 502(B) OF THE BANKRUPTCY CODE AND
       RULE 3007 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
               SEEKING TO DISALLOW AND EXPUNGE CERTAIN
             NO LIABILITY CLAIMS AS SET FORTH IN SCHEDULE 1

         Upon the objection (the “Objection”) of Mark A. Roberts as the Trustee for the IRG

Creditors Liquidation Trust (the “Liquidation Trustee”) seeking entry of an order (this “Order”)

disallowing and expunging the No Liability Claims identified on Schedule 1 attached hereto, it is

HEREBY ORDERED THAT:

         1.      The Objection is sustained as set forth herein.

         2.      Pursuant to Section 502(b) of the Bankruptcy Code and Bankruptcy Rule 3007,

each No Liability Claim identified on Schedule 1 to this Order is disallowed and expunged in its

entirety.

         3.      The Debtors’ Claims Agent is authorized and directed to update the claims

register maintained in these chapter 11 cases to reflect the relief granted in this Order.



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
    tax identification number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant
    Group – RSC LLC (1791); Joe’s Crab Shack, LLC (4189); Joe’s Crab Shack – Redondo
    Beach, Inc. (5107); BHTT Entertainment, LLC (9818); Ignite Restaurants – New Jersey, LLC
    (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne Arundel MD,
    LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC (3509);
    JCS Development LLC (4235).



                                                   2
      Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 11 of 17



        4.      Each claim and the objections by the Liquidation Trustee to each claim identified

in Schedule 1 constitute a separate contested matter as contemplated by Bankruptcy Rule 9014.

This Order will be deemed a separate order with respect to each No Liability Claim.

        5.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity; (b) a waiver of any party’s right to dispute any

prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim;

(d) an implication or admission that any particular claim is of a type specified or defined in this

Objection or any order granting the relief requested by this Objection; (e) a request or

authorization to assume any prepetition agreement, contract, or lease pursuant to section 365 of

the Bankruptcy Code; or (f) a waiver of the Liquidation Trustee’s rights under the Bankruptcy

Code or any other applicable law.

        6.      The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.

        7.      The Liquidation Trustee, the Claims Agent, and the Clerk of the Court are

authorized to take all actions necessary to effectuate the relief granted pursuant to this Order in

accordance with the Objection.

        8.      This Court shall retain exclusive jurisdiction to resolve any dispute arising from

or related to this Order.

Dated: _____________, 2019
Houston, Texas                        _____________________________________
                                      THE HONORABLE DAVID R. JONES
                                      UNITED STATES BANKRUPTCY JUDGE




                                                3
Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 12 of 17



                            SCHEDULE 1

                    Schedule of No Liability Claims
                                           Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 13 of 17

                                                                   Ignite Restaurant Group, Inc., et al.
                                         Liquidation Trustee’s Twentieth Omnibus Objection - Schedule 1 – No Liability Claims
                                                      Basis for objection: See pages 4-7 of the Foregoing Objection
                                                                                                                                                                                   ASSERTED CLAIM
    NAME                                                                                 DATE FILED       CASE NUMBER                       DEBTOR                      CLAIM #        AMOUNT
1   ALLEGHENY COUNTY CENTRAL TAX COLLECTION DISTRICT                                        8/2/2017          17-33550        Ignite Restaurant Group, Inc.                 296           $ 6,853.74
    C/O GOEHRING RUTTER & BOEHM
    437 GRANT ST 14TH FL
    PITTSBURGH, PA 15219

    Reason: No liability exists on the company's books and records. Claimant did not include sufficient documentation and did not respond to inquiries requesting claim support.

2   COLORADO DEPARTMENT OF REVENUE                                                         9/18/2017          17-33550        Ignite Restaurant Group, Inc.                 1238         $ 10,676.00
    ATTN BANKRUPTCY UNIT
    1375 SHERMAN ST RM 504
    DENVER, CO 80261-0004

    Reason: No liability exists on the company's books and records. Claimant did not include sufficient documentation and did not respond to inquiries requesting claim support.

3   MASSACHUSETTS DEPARTMENT OF REVENUE                                                    10/19/2017         17-33558        BHTT Entertainment, LLC                       1329         $ 10,607.80
    PO BOX 9564
    BOSTON, MA 02114-9564

    Reason: No liability exists on the company's books and records. Amended February 2017 withholding return was filed and request submitted to close the account.

4   MISSOURI DEPARTMENT OF REVENEUE                                                        11/13/2017         17-33550        Ignite Restaurant Group, Inc.                 1370         $ 6,951.82*
    ATTN MARIA ROBINETT
    BOX 475
    JEFFERSON CITY, MO 65105

    Reason: No liability exists on the company's books and records. Company records show no nexus in this state for the account number provided.

                                                                                                                                                                      TOTAL              $ 35,089.36*




            * Indicates claim contains unliquidated and/or undetermined amounts                                                                               Page 1 of 1
Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 14 of 17



                            EXHIBIT B

               DECLARATION OF MARK A. ROBERTS
        Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 15 of 17



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                                   )      Chapter 11
                                                         )
IGNITE RESTAURANT GROUP, INC., et al., 1                 )      Case No. 17-33550 (DRJ)
                                                         )
                 Debtors.                                )      (Jointly Administered)
                                                         )

          DECLARATION OF MARK A. ROBERTS IN SUPPORT OF
TWENTIETH OMNIBUS OBJECTION TO CLAIMS PURSUANT TO SECTION 502(B)
  OF THE BANKRUPTCY CODE AND RULE 3007 OF THE FEDERAL RULES OF
    BANKRUPTCY PROCEDURE SEEKING TO DISALLOW AND EXPUNGE
      CERTAIN NO LIABILITY CLAIMS AS SET FORTH IN SCHEDULE 1

          Pursuant to 28 U.S.C. § 1746, I, Mark A. Roberts, hereby declare as follows:

          1.     I am a Managing Director at Alvarez and Marsal North America, LLC

(“Alvarez”). My business address is Washington Center, 1001 G Street NW, Suite 1100 West,

Washington, D.C. 20001.

          2.     I serve as the Trustee for the IRG Creditors Liquidation Trust.

          3.     I filed the Twentieth Omnibus Objection to Claims Pursuant to Section 502(b) of

the Bankruptcy Code and Rule 3007 of the Federal Rules of Bankruptcy Procedure Seeking to

Disallow and Expunge Certain No Liability Claims as Set Forth in Schedule 1 (the “Objection”).

          4.     I am duly authorized to make and submit this Declaration in support of the

Objection.

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group –
    RSC LLC (1791); Joe’s Crab Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107);
    BHTT Entertainment, LLC (9818); Ignite Restaurants – New Jersey, LLC (5907); Joe’s Crab
    Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne Arundel MD, LLC (9318); Brick House
    Development, LLC (2944); JCS Monmouth Mall – NJ, LLC (3509); JCS Development LLC
    (4235).
      Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 16 of 17



        5.      The facts set forth in this Declaration are based upon my personal knowledge or

upon records kept in the ordinary course of the Debtors’ business that were reviewed by me or

other employees of Alvarez under my supervision and direction. If called and sworn as a

witness, I could and would testify competently to the matters set forth herein.

        6.      I have coordinated and supervised the claims reconciliation process. Accordingly,

I, or employees of Alvarez under my supervision and direction, reviewed and analyzed the

Proofs of Claim 2 listed in Schedule 1 to Exhibit A attached to the Objection.

                                          The Objection

        7.      I have thoroughly examined the Debtors’ books and records in an attempt to

ascertain the validity of the No Liability Claims. As part of this review, I determined that the

neither the Debtors nor their estates have any liability for each claim listed on Schedule 1 to

Exhibit A. If the No Liability Claims are not disallowed and expunged, the parties that filed

these claims could receive recoveries to which they are not actually entitled.

        8.      For these reasons, I request that the Court disallow and expunge each No Liability

Claim in its entirety.

                             [Remainder of Page Intentionally Blank]




2
    All capitalized terms used but not defined herein shall have the meanings given to them in
    the Objection.



                                                 2
      Case 17-33550 Document 1723 Filed in TXSB on 07/29/19 Page 17 of 17



          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct to the best of my knowledge and

belief.

          Executed on July 29, 2019.


                                                                   /s/ Mark A. Roberts
                                                                   Mark A. Roberts




                                                3
